i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00649-CV

                                       IN RE NINO SANDOVAL,
                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 3, 2010

DISMISSED

           The relator has filed a motion to dismiss this mandamus proceeding and his motion for

emergency relief. We grant the motion and dismiss this mandamus proceeding and motion for

emergency relief.

                                                              PER CURIAM




          … This proceeding arises out of Cause No. 2003-CI-15135, styled In the Interest of N.S. and A.S., filed in
           1

the 407th Judicial District Court, Bexar County, Texas.